DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/20 are considered. A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 1/28/20 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 7, 9, 11-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundgreen et al (US 2012/0198921) (hereinafter: “Lundgreen”).
Regarding claim 1, figure 4 of Lundgreen below discloses a sensor element (i.e., analysis unit 110) comprising: a reservoir (126, 156, 134) comprising a sensor substance (120, 124, 158, 130) having an optical behavior depending on an analyte (par. [0043]); a channel (132), wherein the sensor element (110) is configured such that the sensor substance (120) can be fed from the reservoir (126, 156, 134) into the channel (132); and a membrane (144) which is permeable to the analyte and which forms a portion of a wall of the channel (par.[0003] and [0046]).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


Regarding claim 7, Lundgreen teaches that the sensor element (110) has a plurality of reservoirs (126, 156, 134), and the sensor element (110) is configured such that a content (124, 158, 130) of each reservoir of the plurality of reservoirs can be fed into the channel (132).
Regarding claim 9, Lundgreen teaches the use of a waste receptacle chamber (160) into which the channel (132) opens (par. [0047]).
Regarding claim 11, Lundgreen teaches the use of a first shutter device (i.e., valves 186 and pumps 122) and a second shutter device (valve 186 and pump 154), wherein a section of the channel (section between pump 122 and pump 154) extending between the first shutter device and the second shutter device can be shut off by the first shutter device and the second shutter device (figure 4).
Regarding claim 12, Lundgreen teaches that the sensor element (110) comprises a plurality of channels (184) (figures 4 and 6).
Regarding claim 13, Lundgreen teaches that the reservoir (156) in which a reference substance (i.e., standard solution 158) is contained, wherein the sensor element (110) is configured such that the reference substance (158) can be fed into another channel of the plurality of channels (184) (figure 4 and par. [0045]).
Regarding claim 14, Lundgreen teaches that the first sensor substance (124) from a first reservoir (126) can be fed into a first channel of the plurality of channels (184), a second sensor substance (158) from a second reservoir (156) can be fed into a 
Regarding claim 15, Lundgreen teaches that at least two sensor substances (124, 158, 130) are provided to be fed into a channel (132) of the sensor element (110) and wherein the sensor substances (124, 158, 132) differ with respect to the analyte on which a respective optical behaviour of the respective sensor substance depends (figure 4 and par. [0034]).
Regarding claim 17, Lundgreen discloses a method of using a sensor element (110) for detecting an analyte in a sample (par [0043]), the method comprising: providing a sensor element (110) comprising: a reservoir (126, 156, 134) containing a sensor substance (124, 158, 130) having an optical behaviour depending on an analyte; a channel (132), wherein the sensor element (110) is configured such that the sensor substance (124, 158, 130) can be fed from the reservoir into the channel (132); and a membrane (144) which is permeable to the analyte and which forms a portion of a wall of the channel (132); bringing the membrane (144) into contact with the sample; feeding the sensor composition into the channel; directing light onto the channel; and recording optical signals (i.e., using analyte sensor 150) from the channel (132) and evaluating recorded optical signals for qualitative or quantitative detection of the analyte (see figure 4 above; par. [0003] and [0043]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 8, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgreen in view of Owens et al (US Pat. 5,554,013), Wright (US 2016/0220994) and Temple (US 8,329,114).
Regarding claims 2 and 4; Lundgreen teach that the use of a degassing device (140) which includes a membrane (144) and the sample flows from the degassing device (140) to a photometer measuring section (i.e., channel 132) (par. [0046]-[0147]).
Lundgreen does not teach the channel is formed in a carrier plate and covered by the membrane and wherein the tube/channel is arranged on a carrier plate.
Owens et al, from the field of endeavor, discloses a disposable cassette with negative head height fluid supply in which the channel (164) is formed in a carrier plate (180, 182) and covered by a membrane (184) and wherein the tube (164) is arranged on the carrier plate (180,182) (see column 13, lines 23-65 and figure 13 below).

    PNG
    media_image2.png
    3408
    2320
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the degassing device of Lundgreen by a membrane and a carrier plate as taught by Owens et al because they are function in the same manner. A substitution one for another is generally recognize as being within the level of ordinary skill in the art.
Regarding claims 5-6 and 10; Lundgreen does not explicitly teach that the reservoir is formed by a blister and the reservoir is separated from the channel by a barrier, wherein the barrier has a weakened portion.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify device of Lundgreen by replacing the reservoir, the blister and the barrier of Wright because they are function in the same manner.
Regarding claim 8, Lundgreen does not teach that one reservoir of the plurality of reservoirs comprises a flushing liquid; however, such the feature is known in the art as taught by Temple.
Temple, from the same field of endeavor, discloses a device and method for sampling biological fluids in which the fluid reservoir for storing different types of fluid such as anticoagulant, rinsing fluid, a waste container and a plurality of sample collection chambers (see figures 1A and 1B; column 4, lines 20-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Lundgreen an addition reservoir for the purpose of cleaning the channel by flushing fluid though the channel as taught by Temple to provide a clean channel before testing; thus, increase the accuracy of the measurement.
Regarding claim 16, Lundgreen does not teaches a reservoir comprises a plurality of chambers and at least one component of a sensor composition is stored in 
Temple, from the same field of endeavor, discloses a device and method for sampling biological fluids in which the fluid reservoir (16) for storing different types of fluid such as anticoagulant, rinsing fluid, a waste container and a plurality of sample collection chambers (20, 26) (see figures 1A and 1B below; column 4, lines 20-44).

    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kelley et al (2013/0164779) discloses a disposable cartridge for fluid analysis which comprises a reservoir (268) and a gas permeable membrane (238) (see figure 4); however, Kelley et al fails to disclose the interconnection between the reservoir, channel and the membrane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  February 17, 2021